Citation Nr: 1027049	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-24 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypoglossal nerve dysfunction, claimed as due to Department of 
Veterans Affairs (VA) lack of proper care/negligence in providing 
surgical treatment in February 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran & his niece


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.  A Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge in May 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
hypoglossal nerve dysfunction was not proximately due to or the 
result of VA carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of VA 
in furnishing reasonable care, or to an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for hypoglossal 
nerve dysfunction, claimed as a result of VA surgical treatment 
under the provisions of 38 U.S.C.A. § 1151, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  The VCAA provides, among 
other things, for notice and assistance to VA claimants under 
certain circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA. 
 See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must indicate that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

In a July 2007 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   The Board acknowledges that the July 
2007 letter did not contain notice of the requirements of a 
service connection claim outlined by the Court in 
Dingess/Hartman.  Because the appellant's claim is being denied 
in this decision, however, any question as to the appropriate 
disability rating or effective date is moot.  See Dingess, 19 
Vet. App. at 473.  Neither the Veteran nor his service 
representative have indicated any prejudice caused by this notice 
error.  Accordingly, the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issue adjudicated 
in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 
(2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA and private 
treatment records.  The Board notes in this regard that the 
Veteran testified in May 2010 that he had been advised that a VA 
examination was being scheduled for him after the date of his 
hearing.  He testified that he did not know the type of 
examination being scheduled or the exact date when it would be 
held in the future.  See Board hearing transcript, at pp. 3-4.  
The Veteran also testified that this upcoming examination did not 
pertain to his currently appealed claim.  Id.  On direct 
questioning by the undersigned Veterans Law Judge, the Veteran 
again stated that he was supposed to go to a VA clinic at some 
time in the future after the date of his Travel Board hearing.  
He also stated that he would be going to a VA clinic in the near 
future for a hearing test.  Id., at pp. 18-19.  Given the 
Veteran's testimony at his Board hearing that his future 
treatment appointments with VA were not relevant to his currently 
appealed claim, and because it appears that VA already has 
obtained all of the relevant treatment records which may exist, 
the Board finds that a remand to attempt to obtain any additional 
VA treatment records - which the Veteran himself conceded were 
not relevant to the currently appealed claim when he testified 
before the Board in May 2010 - is not required because such 
remand would not benefit the Veteran.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (holding that remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability, 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The evidence of record includes VA medical records, including all 
of the available records concerning the Veteran's surgical 
treatment at a VA Medical Center in February 2006, and a VA 
examination report dated in August 2007 which contains an opinion 
concerning the contended causal relationship between the 
Veteran's February 2006 neck surgery and his hypoglossal nerve 
dysfunction.  After review of this examination report, the Board 
finds that it provides competent, non-speculative evidence 
regarding the nature and etiology of the Veteran's current 
hypoglossal nerve dysfunction.  Thus, there is no duty to provide 
another examination.  The Veteran's post-service private 
treatment records also have been obtained and associated with the 
claims file.  

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.

Facts and Analysis

The Veteran contends that he is entitled to compensation under 
38 U.S.C.A. § 1151 for hypoglossal nerve dysfunction, claimed as 
due to VA lack of proper care/negligence in providing surgical 
treatment in February 2006.  He specifically contends that, 
during neck surgery he had at a VA Medical Center in February 
2006, VA physicians cut several nerves in his neck carelessly 
while removing a tumor in his neck.  He contends that this 
carelessness on the part of VA surgeons led to his current 
hypoglossal nerve dysfunction and he is entitled to additional 
compensation for the disability he experiences as a result of 
VA's carelessness.

The appropriate legal standard for claims for compensation under 
38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this 
case, provides that compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the Veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).

From the plain language of this statute, it is clear that, to 
establish entitlement to benefits under 38 U.S.C.A. § 1151, all 
three of the following factors must be shown: 
(1) disability/additional disability, (2) VA hospitalization, 
treatment, surgery, examination, or training was the cause of 
such disability, and (3) there was an element of fault on the 
part of VA in providing the treatment, hospitalization, surgery, 
etc., or that the disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or after 
October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 
(2004) (codified as amended at 38 C.F.R. § 3.361 (2009)). In 
determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  To establish causation, the 
evidence must show that the hospital care or medical or surgical 
treatment resulted in the Veteran's additional disability.  
Merely showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  Additional disability or death caused by a 
Veteran's failure to follow properly given medical instructions 
is not caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death (as explained 
in paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.

A review of the surgical records pertaining to the Veteran's neck 
surgery in February 2006 at a VA Medical Center shows that he 
signed an anesthesia consent form which was dated on February 16, 
2006, in which he indicated that he had been informed of the 
risks involved in the surgical removal of a tumor and possible 
use of a leg vein to graft a carotid artery in his neck.  The 
Veteran also indicated that he consented to "the performance...of 
such additional operations or procedures as are found to be 
necessary or desirable."  A VA physician and a witness also 
signed this consent form.  The Veteran signed a second anesthesia 
consent form on February 17, 2006, in which he was informed that 
the risks from a carotid angiogram and transcatheter embolization 
of his right carotid body tumor included "injury to adjacent 
structures."  This second consent form was signed by a VA 
physician.

An Operation Report for the Veteran's right carotid body tumor 
excision dated on February 22, 2006, indicates that he had been 
diagnosed as having a mass in the right anterior triangle of the 
right neck.  Further work-up had shown a right carotid body tumor 
which had been embolized 4 days earlier.  While on the operating 
table for a right carotid body tumor excision, the tumor was 
found to be large and encased between the external and internal 
carotid artery.  The hypoglossal nerve unfortunately also was 
involved with the tumor and clearly was adherent to the tumor and 
part of the fibrotic tissue of the tumor.  At the time of the 
excision of the tumor, the hypoglossal nerve was injured 
inadvertently.  Once the tumor was excised completely, the 
surgeons consulted with an ear, nose, and throat (ENT) team who 
found the distal end of the hypoglossal nerve and repaired it in 
an end-to-end fashion.  The Veteran was awakened in the operating 
room and no neurological deficits were elicited except with the 
intervention of the tongue which was mildly deviated to the right 
side.  The pre- and post-operative diagnoses were right carotid 
body tumor.  The complications were right hypoglossal nerve 
injury.

An Operation Report for transaction of the left hypoglossal nerve 
dated on February 22, 2006, indicates that while the Veteran was 
undergoing surgery for carotid body tumor of the left neck, 
transaction of the hypoglossal nerve was noted intraoperatively 
and otolaryngology staff was consulted for reanastomosis of the 
nerve.  (The Board notes parenthetically that the references to 
left hypoglossal nerve and carotid body tumor of the left neck in 
this Operation Report appear to be typographical errors as the 
Veteran was operated on his right neck, a right carotid body 
tumor was removed, and his right hypoglossal nerve was 
transected.)  This report indicates that the Veteran's 
hypoglossal nerve was transected successfully after his carotid 
body tumor had been removed.

A Vascular Surgery Note dated on February 22, 2006, indicates 
that the Veteran's carotid body tumor had been large "and 
involved in dense fibrous reaction.  The hypoglossal nerve could 
not be identified."  The tumor was dissected off of the internal 
carotid artery.  After the tumor was excised, re-evaluation 
revealed that the hypoglossal nerve had been transected.  This 
nerve was repaired.  The Veteran woke up from these procedures 
with minimal problems moving his tongue.

The Veteran's private treatment records dated subsequent to his 
February 2006 neck surgery show that, on outpatient treatment in 
June 2006, the Veteran complained of slurred speech following 
removal of a carotid body tumor on the right side of his neck.  
The Veteran reported that the nerve on the right side of his 
tongue had been damaged and then repaired.  He also reported that 
his speech had worsened since June and he had difficulty 
swallowing.  The private examiner noted that no records of the 
Veteran's surgery were available to him for review.  Physical 
examination showed his tongue deviated to the right and a well-
healed surgical scar on the right side of his neck.  The private 
examiner stated a concern that the Veteran's glossopharyngeal 
nerve had been injured but the Veteran also might have intrinsic 
esophageal abnormalities with his history of gastroesophageal 
reflux disease (GERD) and substernal symptoms.  The impression 
was slurred speech related to nerve injury.  These records also 
indicate that the Veteran experienced a probable cerebrovascular 
accident in June 2006 which led to dysphagia and related speech 
problems (as discussed in an outpatient treatment record dated in 
September 2006).  

On VA examination in August 2007, the Veteran complained of right 
hypoglossal nerve dysfunction following carotid body tumor 
resection.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  A long history of right 
sided neck mass was noted.  A carotid body tumor had been 
discovered on February 16, 2006, and removed surgically on 
February 22, 2006, "with accident transaction of the right 
hypoglossal nerve."  This nerve was repaired surgically at the 
time of the transaction.  The Veteran began speech therapy "with 
excellent symptomatic improvement until June of 2006."  The 
Veteran reported current difficulty with speaking "although this 
is episodic with good days and bad," problems eating and 
swallowing because food got caught in the throat, difficulty 
drooling, especially at night.  Physical examination showed that 
the Veteran's tongue did not protrude fully and deviated to the 
right when extended and to the right and inferiorly when 
retracted, severely slurred speech which was difficult to 
understand at times, occasional drooling from the right side of 
the mouth, and no facial palsy.  There was a well-healed surgical 
scar on the neck and no carotid bruits.  There also were obvious 
deficiencies in the right hypoglossal nerve.  The VA examiner 
opined that the right hypoglossal nerve was dysfunction.  Based 
on a review of the Veteran's medical records, this examiner 
opined that the Veteran's right hypoglossal nerve dysfunction 
"is the result of a surgical risk.  No indication of improper 
resection of the tumor is felt to be present."  The Veteran's 
carotid body tumor had been a fibrous tumor "and care was taken 
to dissect the tumor and identify the hypoglossal nerve."  The 
VA examiner stated that, unfortunately, the nerve could not be 
dissected out of the tumor and a transaction result which was 
repaired immediately once discovered.  This examiner also stated 
that it was unfortunate that these residuals could not be 
prevented.  The diagnosis was right hypoglossal nerve dysfunction 
secondary to carotid body tumor resection.

The Board finds that the preponderance of the evidence is against 
finding that the Veteran's hypoglossal nerve dysfunction was the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA in 
furnishing surgical treatment in February 2006 or an event not 
reasonably foreseeable.  The Veteran has contended that, during 
neck surgery he had at a VA Medical Center in February 2006, VA 
physicians needlessly cut several nerves in his neck which led to 
his current hypoglossal nerve dysfunction.  In his July 2009 
substantive appeal, the Veteran also contended that he could not 
have given informed consent to the neck surgery because he is 
unable to read and could write only his name.  The medical 
evidence shows not only that the Veteran signed at least 2 
different consent forms prior to his neck surgery but that the 
risks involved, including "injury to adjacent structures," were 
explained to him prior to his consenting to it.  The Veteran also 
was advised prior to his neck surgery that "additional 
operations or procedures as are found to be necessary or 
desirable" might have to be performed as part of this surgery 
and he consented to these additional procedures as well.  None of 
the Veteran's VA or private treating physicians who saw him 
following his neck surgery in February 2006 attributed his 
hypoglossal nerve dysfunction to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing surgical treatment in February 
2006.    

In fact, although the VA examiner concluded in August 2007 that 
it was unfortunate that the residuals of the Veteran's surgery 
could not have been prevented, there was no indication that the 
right carotid body tumor which had been removed from his neck had 
been removed improperly.  This examiner also concluded that the 
Veteran's hypoglossal nerve had been resected properly when this 
repair was performed during the Veteran's surgery.  The VA 
examiner also stated in August 2007 that the Veteran's 
hypoglossal nerve could not be dissected out of the tumor and 
that the nerve injury which resulted was the result of a surgical 
risk.  The risks involved in the Veteran's neck surgery were 
explained to him on at least two occasions prior to the surgery 
in February 2006, as indicated by the presence of his signed 
consent forms in VA medical records associated with the claims 
file.  Moreover, as the Veteran's hypoglossal nerve dysfunction 
arose due to a surgical risk as a result of the right carotid 
body tumor removal to which the Veteran had consented, the Board 
finds that such injury was not from an unforeseeable event.

The surgical team who performed the Veteran's neck surgery in 
February 2006 consulted immediately with ENT physicians when they 
discovered during right carotid body tumor removal surgery that 
the Veteran's hypoglossal nerve had been transected.  The ENT 
physicians who had been consulted by the Veteran's surgical team 
then performed the hypoglossal nerve resection.  The VA examiner 
concluded in August 2007 that VA properly treated the Veteran for 
a hypoglossal nerve injury when transection of that nerve was 
discovered during right carotid body tumor removal from his neck.  
This examiner specifically noted that the Veteran's hypoglossal 
nerve was repaired immediately after it was discovered that this 
nerve, which could not be dissected (or separated) from the 
tumor, had been transected as a result of the right carotid body 
tumor removal.  This examiner determined that surgical resection 
of the tumor had not been performed improperly by VA surgeons in 
February 2006.  

The Veteran has not submitted or identified any competent medical 
evidence which shows that he was not cared for in a medically 
appropriate way by the VA Medical Center or that there was 
carelessness, negligence, or lack of proper skill or error in 
judgment in providing him with surgical treatment in February 
2006.  Absent such evidence, the Board finds that entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for hypoglossal nerve 
dysfunction, claimed as due to VA lack of proper care/negligence 
in providing surgical treatment in February 2006, is not 
warranted.  

The Board acknowledges the Veteran's statements and sworn 
testimony indicating that he has incurred additional disability 
as a result of VA treatment. The Board recognizes that recent 
case law has found that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  The same principles would apply to compensation 
claims under 38 U.S.C.A. § 1151.  

However, the appellant, as a lay person, is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that any additional disability found is related 
to proper care/negligence on the part of VA medical providers.   
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  Therefore, this is not a case in which the appellant 
and his representative's lay beliefs alone can serve to establish 
any association between the claimed disability and VA medical 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

As the preponderance of the most competent and probative evidence 
is against the Veteran's claim, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypoglossal nerve dysfunction, claimed as due to VA lack of 
proper care/negligence in providing surgical treatment in 
February 2006, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


